MANDATE
                 Case
              Case     20-829, DocumentDocument
                   1:19-cv-00744-ALC    22, 06/24/2020, 2870286,
                                                 47 Filed        Page1
                                                          06/24/20 Pageof 11 of 1 N.Y.S.D. Case #
                                                                                  19-cv-0744(ALC)


                              UNITED STATES COURT OF APPEALS
                                             for the
                                       SECOND CIRCUIT
                          ____________________________________________

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 22nd day of May, two thousand and twenty.

     ____________________________________

     John Doe,                                                ORDER
                                                              Docket Number: 20-829
                  Plaintiff - Appellant,

     v.
                                                                  USDC SDNY
                                                                  DOCUMENT
     New York University, Craig Jolley, Matthew Shepard,          ELECTRONICALLY FILED
     Mary Signor, Daisy Tomaselli, Jasmine Wade, Samuel           DOC #:   _________________
     Hodge, Jeffrey Metzler, Jacqueline Cornell, Colleen M.                   June 24, 2020
                                                                  DATE FILED: ______________
     Maeder,

                  Defendants - Appellees,


     Colleen Maeder, John Does, 1-10,

                Defendants.
     _______________________________________

            A notice of appeal was filed on March 6, 2020. Appellant's Form C was due May 7,
     2020. The case is deemed in default.

             IT IS HEREBY ORDERED that the appeal will be dismissed effective June 5, 2020 if
     the form is not filed by that date.


                                                         For The Court:
                                                         Catherine O'Hagan Wolfe,
                                                         Clerk of Court




MANDATE ISSUED ON 06/24/2020
